Citation Nr: 0433381	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  97-09 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a skin disability characterized as ulerythema ophryogenes


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from October 1974 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The claims 
folder was subsequently transferred to the RO in St. 
Petersburg, Florida.  

The case returns to the Board following a remand to the RO in 
December 2000.

The veteran testified before the undersigned at a Board 
videoconference hearing in August 2004.  A transcript of that 
hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the veteran claims that his condition is worse 
than when previously rated, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  Review of the February 2004 VA 
examination reveals that, at that time, the veteran described 
intermittent problems with his skin disability.  During the 
August 2004 Board videoconference hearing, the veteran 
testified that skin disability had worsened and was now 
constant.  Thus, a new examination is in order, such that a 
remand is required.     

In addition, the Board observes that, during the pendency of 
the veteran's appeal, VA promulgated new regulations 
concerning the evaluation of skin disabilities, including 
scars, effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002) (codified at 38 C.F.R. pt. 4).  The RO's 
March 2004 supplemental statement of the case considers the 
amended rating criteria.  However, review of the February 
2004 VA examination reveals that the examiner failed to 
provide information necessary to apply the amended rating 
criteria, specifically, a determination as to the percentage 
of the entire body or the percentage of the exposed area 
affected by the disability.  The report of the new 
examination obtained on remand must include this information.  

The Board notes that the veteran's representative, in his 
April 2004 presentation, relates that the February 2004 VA 
examiner was not a dermatologist, but a specialist in 
internal medicine.  When securing the examination on remand, 
the RO should request that it be conducted by a 
dermatologist. 

Finally, the duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The veteran 
testified during the August 2004 Board videoconference 
hearing that he continued to receive VA treatment, including 
different types of ointments, without success.  The claims 
folder contains VA medical records dated through March 2004.  
The most recent entries are negative for any complaint or 
finding of skin abnormality, although the record reflects an 
active prescription for a topical corticosteroid.  On remand, 
the RO should secure the veteran's current VA medical 
records, including prescription medication information.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
medical records, particularly records of 
treatment for skin disability and 
prescription medication records, from the 
Bay Pines VA Medical Center dated from 
March 2004 to the present.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA dermatology 
examination to assess the current 
severity of his service-connected skin 
disability, characterized as ulerythema 
ophryogenes.  If possible, a 
dermatologist should conduct the 
examination.  The examination should 
include any test or study deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.  

The examiner is asked to document any 
chronic skin disability described by the 
veteran and identifiable on physical 
examination.  The examiner should provide 
a determination as to the percentage of 
the total body, or the percentage of 
exposed area, affected by the skin 
disability.  The examiner should also 
note the type of treatment received, 
i.e., topical or systemic, and the 
duration of such treatment in the 
previous 12-month period.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CLAUDIA TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


